Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, challenges the determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from damaging and tampering with State property, refusing a direct order and not complying with safety regulations. Petitioner contends, inter alia, that he was denied the right to have a Spanish interpreter at his hearing. The record, however, reveals that petitioner told the Hearing Officer that he understood the charges against him, did not need an assistant and made no request for an interpreter.* Our review of the record establishes that petitioner did not need the services of a translator as he was sufficiently fluent in English to understand and knowledgeably participate in the disciplinary hearing (see, Matter of Robles v Coombe, 238 AD2d 628; Matter of Perez v McClellan, 197 AD2d 812). Moreover, the testimony of petitioner’s civilian machinery supervisor, combined with the detailed misbehavior report as well as petitioner’s own testimony, constitutes substantial evidence to support the determination of guilt (see, Matter of McMillian v Goord, 252 AD2d 646; Matter of Moncrieffe v Bennett, 251 AD2d 925).
Petitioner’s remaining contentions have been reviewed and found to be lacking in merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 We note that when petitioner did request an interpreter to translate the misbehavior report and the Hearing Officer’s decision and disposition, one was provided.